 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   BRANDYN GAYLER,                                          Case No. 2:17-CV-02429-JAD-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   HIGH DESERT STATE PRISON, et al.,
 8                  Defendants.
 9

10          Before the Court is Defendants’ Motion to Strike Plaintiff’s Discovery Filings (ECF No.
11   25). The Court has considered Defendants’ Motion and Plaintiff’s Opposition (ECF No. 27) and
12   finds as follows.
13          Defendants explain that pursuant to Local Rule 26-8, Plaintiff erroneously filed his responses
14   to Defendants’ discovery requests with the Court. Defendants, by virtue of the content of their
15   Motion, have received these responses.         Therefore, ECF No. 24, Plaintiff’s Answer to
16   Interrogatories, can be struck.
17          Accordingly,
18          IT IS HEREBY ORDERED that Defendants’ Motion to Strike (ECF No. 25) is GRANTED
19   and ECF No. 24 shall be struck from the record.
20

21          DATED: February 24, 2020
22

23

24
                                                  ELAYNA J. YOUCHAH
25                                                UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
